MEMORANDUM **
California state prisoner Keith Duane Arline, Jr., appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due process claim arising from a disciplinary hearing. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.
The district court properly granted summary judgment because Arline failed to raise a genuine dispute of fact as to whether defendant Powell’s findings were not supported by some evidence. See Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985) (requirements of due process are satisfied if “some evidence” supports the disciplinary decision); see also Wolff v. McDonnell, 418 U.S. 539, 563-70, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (setting forth due process requirements for prison disciplinary proceedings).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.